Citation Nr: 0602424	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-31 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability, including peripheral neuropathy.

2.  Entitlement to service connection for bilateral hip and 
ankle arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
November 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for a bilateral leg disability, including 
peripheral neuropathy, and service connection for arthritis 
of the ankles and hips.

A hearing was held at the RO in May 2005 before the 
undersigned Veterans Law Judge.  A transcript of the 
proceeding is of record.

The RO issued a decision on May 6, 2003, that among other 
things, denied service connection for a bilateral foot 
disability manifested by calluses, and claimed as plantar 
warts.  The veteran was informed of that decision by letter 
of May 12, 2003.  He initiated an appeal to that adverse 
determination by submission of a notice of disagreement, 
received May 28, 2003.  He was provided a statement of the 
case (SOC) on April 8, 2004.  His substantive appeal was 
received on June 17, 2004, more than one year after the date 
of notice of the adverse rating decision and more than 60 
days after the mailing of the SOC.  Accordingly, he did not 
timely perfect his appeal.  38 C.F.R. § 20.302 (2005).

In testimony at his May 2005 personal hearing, the veteran 
made frequent references to a problem, reputedly of service 
onset, involving flat feet with calluses and plantar warts.  
The Board determines that he is seeking to reopen the finally 
disallowed claim of service connection for a bilateral foot 
disability manifested by calluses, and claimed as plantar 
warts.  The issue of the sufficiency of evidence to reopen a 
claim of service connection for this bilateral foot 
disability has not been developed for appellate review.  
Accordingly, the issue is referred to the RO for any action 
deemed appropriate.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).

The VCAA requires that VA notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by him and which part, if any, VA will attempt 
to obtain on his behalf.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The RO prepared a letter, dated January 15, 2003, notifying 
the appellant of certain information concerning the 
development of medical evidence for his service connection 
claims.  But under the exacting standard announced in 
Quartuccio and Charles, the letter did not clearly specify 
the type of evidence needed to substantiate his claims, nor 
did it clearly delineate whose specific responsibility-his 
or VA's, it is for obtaining this supporting evidence.  

As to the type of evidence needed to substantiate his claims, 
the letter does not discuss what the evidence must show to 
support a claim of direct service connection for a 
disability.  By contrast, the letter does discuss claims of 
secondary service connection for a disability.  In doing so, 
however, the letter advises the appellant what must be shown 
to establish a claim of service connection for a bilateral 
leg condition, as secondary to   "your service-connected 
arthritis in the hip, ankle and knees."  In fact, although 
service connection was later granted for residuals of a right 
knee injury, service connection is not in effect for 
arthritis of either hip, either ankle, or the left knee.  The 
RO must issue a VCAA letter that adequately advises the 
claimant of the evidence necessary to prevail in his service 
connection claims and of his and VA's respective evidence 
gathering responsibilities.  

Additionally, at the veteran's personal hearing in May 2005, 
he testified that he had made application for Social Security 
Administration (SSA) disability benefits.  He indicated that 
he had been present in March 2005 at an SSA hearing on his 
benefits application.  He expressed his belief that SSA would 
soon reach a determination on that application.  VA's duty to 
assist includes obtaining pertinent records from SSA.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
development:  

1.  Prior to any further adjudication of 
the claims at issue, review the claims 
file and ensure that all VCAA notice 
obligations have been complied with in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
Compliance requires that the veteran be 
notified, by letter, of any information, 
and any medical or lay evidence, 
not previously provided to VA that is 
necessary to substantiate his claims.  A 
general form letter, prepared by the RO, 
not specifically addressing the claims at 
issue, is unacceptable.  The RO also must 
indicate which portion of the information 
and evidence, if any, is to be provided 
by him, and which portion, if any, the 
Secretary will attempt to obtain on his 
behalf.  Also ask that he submit any 
relevant evidence in his possession.  The 
letter must include a discussion of the 
criteria that must be met to prevail in a 
claim of service connection for a 
disability.  

2.  Obtain a copy of any decision of the 
SSA awarding or denying the veteran 
disability benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, these records 
should be associated with the other 
evidence in the claims folder.

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

